By the Court.
We think, in cases like the one before us, the party prosecuting, need not proceed by summons and severance , but that he may proceed by taking a rule upon the party refusing to join, to shew cause why he should not prosecute the certiorari alone, according to the principle laid down in 4 Halst. 8 ; and also that the party have further time to file his reasons for reversal until such rule be served and returned.
At September term, the rule being duly returned, and no cause shewn, reasons for reversal were ordered to be filed, and now at this term, Bakin moved to reverse the judgment. First, on account of the insufficient return of the summons, which was, “ Served this summons by reading the contents to the families of the defendants at their place of abode. Wm. Hancock, Con.” and cited, Penn. 58, 63, 64, 85, 95, 155, 319, 474, 527 ; 6 Halst. 314.
econd, Because the judgment was rendered against both deendants, on the confession of one only ; and that contained in a letter to the justice and without evidence. 1 South. 355 ; 4 Halst. 249 : 4 Burr. 1996; Penn. 68.
By the Court. The judgment must be reversed. Both objections are fatal.
Judgment reversed.
Cited in Faulkner v. Whitaker, 3 Gr. 440 ; Pharo v. Parker, 2 Zab. 755.